Citation Nr: 0844163	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  04-16 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from October 1967 to May 1969 and from February 1972 to 
January 1991.  He served in Vietnam and was wounded in 
action.

In November 2005, the veteran testified in connection with 
his claim of entitlement to service connection for a back 
disability at a personal hearing which was chaired by the 
undersigned Veterans Law Judge at the VA Regional Office in 
Seattle, Washington.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.

In December 2006, the Board denied the veteran's claim of 
entitlement to service connection for a back disability.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (the Court).  In June 
2008, counsel for the veteran and the Secretary of VA filed a 
Joint Motion for Remand.  An Order of the Court dated June 
24, 2008 granted the motion, vacated the Board's December 
2006 decision, and remanded the case to the Board.  The case 
has been returned to the Board.

In August 2008, the veteran's representative submitted 
additional evidence and waived agency of original 
jurisdiction (AOJ) consideration of such evidence.
See 38 C.F.R. § 20.1304 (2008).

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

For reasons expressed below, the Board believes that the 
issue on appeal must be remanded for further development.

The June 2008 joint motion states that "the Board should 
address whether the [November 2005] examination request 
unduly suggested an answer or limited the field of inquiry by 
the [December 2005 VA examiner] . . . .  [i]f, after 
reviewing the November 2005 VA examination request, the Board 
determines that the December 2005 VA examination ... was 
tainted by the request and therefore inadequate, the Board 
should remand [the veteran's] claim for the provision of a 
new VA examination.  

Under the circumstances here presented, the Board finds that 
another VA examination is necessary.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should schedule the veteran for 
an examination to determine the existence 
and etiology of a current back disability   
The examiner should provide an opinion as 
to whether it is as least as likely as 
not that any currently identified back 
disability is related to the veteran's 
military service.  A report of the 
examination should be associated with the 
veteran's VA claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
counsel should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




